                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN


DERICK VOLKMAN,
on behalf of himself and
all others similarly situated,

                        Plaintiffs,

        v.                                                    Case No. 18-C-91

ENHANCED RECOVERY COMPANY, LLC,
d/b/a ERC,

                        Defendant.


                    ORDER GRANTING CLASS CERTIFICATION AND
                           DENYING MOTION TO SEAL


        Plaintiff Derick Volkman alleges Defendant Enhanced Recovery Company, LLC (ERC)

violated the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692, et seq., by mailing

initial template collection letters to Wisconsin residents that fail to unambiguously identify the

creditor. Volkman filed a motion for class certification on May 30, 2018, seeking to represent the

following class:

        All persons with addresses in the State of Wisconsin to whom Enhanced Recovery
        Company, LLC mailed an initial written communication to collect a debt between
        January 17, 2017 and February 7, 2018, which was not returned as undeliverable, and
        which stated “[y]our recently disconnected Time Warner Cable account has been
        forwarded to us to assist you in the resolution of your balance due.”

Pl.’s Br. at 2, ECF No. 15. Volkman also filed a Civil L.R. motion to seal an exhibit (ECF No. 26-2)

attached to the Declaration of Philip D. Stern. For the following reasons, Volkman’s motion for

class certification (ECF No. 14) will be granted and his motion to seal an exhibit (ECF No. 27) will

be denied.
                                          BACKGROUND

       Volkman’s allegations arise from a letter he received from ERC dated January 17, 2017.

Volkman alleges that the letter is a computer generated template form letter used by ERC to collect

debts from Wisconsin residents. The letter states, “Your recently disconnected Time Warner Cable

Account has been forwarded to us to assist you in the resolution of your balance due.” ECF No. 1-

1. Volkman asserts that ERC violated the FDCPA by mailing letters that fail to identify a creditor,

the name of the entity to whom the debt is owed, or the name of the entity who placed the accounts

for collection. Volkman seeks statutory damages on behalf of himself and the proposed class for this

purported violation.

                                             ANALYSIS

A.     Volkman’s Standing

       As an initial matter, ERC challenges Volkman’s standing, alleging that he must prove he

suffered an injury-in-fact and asserts that resolution of this dispute on a class-wide basis is not

appropriate because Volkman “would be required to present individualized evidence of a concrete

injury suffered by each class member to show standing to sue.” Def.’s Resp. at 12, ECF No. 21.

Volkman counters that he need not allege a tangible injury when he can demonstrate a sufficient risk

of real harm to a Congressionally-protected interest.

       To establish standing, a plaintiff must show:

        (1) An “injury in fact,” that is, “an invasion of a legally protected interest which is
        . . . concrete and particularized, and . . . actual or imminent”; (2) a causal connection
        between the injury and the challenged conduct, meaning that the injury is “fairly
        traceable” to the challenged conduct; and (3) a likelihood “that the injury will be
        redressed by a favorable decision.”




                                                   2
Dunnet Bay Const. Co. v. Borggren, 799 F.3d 676, 688 (7th Cir. 2015) (alterations in original)

(quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)).

        Relying primarily on Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016), ERC argues

Volkman does not have standing because he has not alleged that he suffered a tangible and concrete

injury. Addressing this very issue of standing under the FDCPA in light of Spokeo, however, the

Seventh Circuit stated “the Court made clear that ‘“[c]oncrete” is not . . . necessarily synonymous

with “tangible.”’” Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 344 (7th Cir. 2018)

(quoting Spokeo, 136 S.Ct. at 1549). “Congress has the power to define injuries and articulate

chains of causation that will give rise to a case or controversy where none existed before.” Spokeo,

136 S.Ct. at 1549. “‘[T]he violation of a procedural right granted by statute can be sufficient in

some circumstances to constitute injury in fact,’ such as where the statutory violation creates ‘risk

of real harm.’” Evans, 889 F.3d at 344 (quoting Spokeo, 136 S.Ct. at 1549). As a result, the Evans

court held that the defendant’s alleged violation of the FDCPA was sufficient to show an injury-in-

fact, granting the plaintiffs standing, because the plaintiffs suffered a real risk of financial harm due

to the defendant’s failure to report to a credit reporting agency that their debt was disputed. Id.

        Likewise, Volkman’s allegations are sufficient to establish standing. ERC’s alleged failure

to disclose the identity of the creditor to whom the debt is owed in its letter creates a real risk of

financial harm. “Knowing the current creditor ‘potentially affects the debtor in the most basic ways,

such as what the debtor should write after ‘pay to the order of’ on the payment check to ensure that

the debt is satisfied.’” Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317, 324 (7th Cir.

2016) (citation omitted). The fact that the alleged violation here is substantive, rather than merely

a procedural violation, distinguishes it from Meyers v. Nicolet Restaurant of De Pere, LLC, 843 F.3d


                                                   3
724 (7th Cir. 2016) (holding that a violation of a statute “completely divorced from any potential

real-world harm” is not sufficient to satisfy the standing requirement).           This case is also

distinguishable from Jackson v. Abendroth & Russell, P.C., 207 F. Supp. 3d 945 (S.D. Iowa 2016).

Unlike Jackson, where the dunning letter allegedly “did not properly inform [plaintiff] of ‘[his] right

to dispute the [d]ebt or to request the name and address of the original creditor,’” and demanded

payment prior to the end of the thirty-day validation period, Jackson, 207 F. Supp. at 953, ERC’s

alleged omission of the name of the creditor to whom the debt is owed inherently creates a risk of

real world harm because the debtor is unable to determine to whom payments should be made and

whether the debt is one the debtor actually owes. Other courts within the Seventh Circuit have

likewise not been persuaded by the reasoning in Jackson. See Johnson v. Enhanced Recovery Co.,

LLC, 325 F.R.D. 608 (N.D. Ind. 2018); Dunham v. Robert Crane & Assocs., LLC, No. 1:16-CV-

2100-SEB-MPB, 2017 WL 2664287 (S.D. Ind. June 20, 2017).

       Regarding ERC’s claim that Volkman must present individualized evidence of each proposed

class member’s injury, that is not needed here where each purported class member’s injury is the

result of the same alleged conduct by ERC producing the same risk of financial harm that produced

Volkman’s injury. See Kohen v. Pacific Inv. Mgmt. Co. LLC, 571 F.3d 672, 676 (7th Cir. 2009)

(“[A]s long as one member of a certified class has a plausible claim to have suffered damages, the

requirement of standing is satisfied.”). Thus, the situation here is distinguishable from Oshana v.

Coca-Cola Co., 472 F.3d 506 (7th Cir. 2006), where class certification was partly denied because

the class representative’s claims were not typical of the putative class. Consequently, Volkman has

standing.




                                                  4
B.      Rule 23(a) and Rule 23(b)(3) Analysis

        A plaintiff requesting class certification must satisfy the four prerequisites of Rule 23(a) as

well as one of the provisions listed in Rule 23(b). Oshana v. Coca-Cola Co., 472 F.3d 506, 513 (7th

Cir. 2006). Rule 23(a) requires that a plaintiff establish that “(1) the class is so numerous that

joinder of all members is impracticable, (2) there are questions of law or fact common to the class,

(3) the claims or defenses of the representative parties are typical of the claims or defenses of the

class, and (4) the representative parties will fairly and adequately protect the interests of the class.”

Fed. R. Civ. P. 23(a). It is the plaintiff’s burden to prove that class certification is warranted.

Oshana, 472 F.3d at 513. Rule 23 is not a “mere pleading standard,” Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 350 (2011), and a plaintiff must prove each disputed requirement by a

preponderance of the evidence. Messner v. Northshore Univ. Health Sys., 669 F.3d 802, 811 (7th

Cir. 2012), reh’g denied Feb. 28, 2012 (citing Teamsters Local 445 Freight Div. Pension Fund v.

Bombardier Inc., 546 F.3d 196, 202 (2d Cir. 2008)).

        Here, ERC only disputes one of Rule 23(a)’s preliminary requirements—commonality.

Regarding numerosity, the proposed class, which includes 1,692 members, is sufficiently large to

meet Rule 23(a)(1)’s numerosity requirement. See Pruitt v. City of Chi., 472 F.3d 925, 926–27 (7th

Cir. 2006) (recognizing that classes consisting of as few as forty members could satisfy numerosity).

        Rule 23(a)(2)’s commonality requirement is satisfied when a common issue of law or fact is

“capable of classwide resolution—which means that determination of its truth or falsity will resolve

an issue that is central to the validity of each one of the claims in one stroke.” Dukes, 564 U.S. at

350. In other words, a plaintiff must show that the class members “suffered the same injury.” Jamie

S. v. Milwaukee Pub. Sch., 668 F.3d 481, 497 (7th Cir. 2012) (citation omitted).




                                                   5
        ERC argues that, in order for Volkman to prove the alleged violations of 15 U.S.C. 1692e,

individualized proof will be required for each class member to establish that any alleged misstatement

was material. Commonality, however, only requires that “the same conduct or practice by the same

defendant gives rise to the same kind of claims from all class members.” Suchanek v. Sturm Foods,

Inc., 764 F.3d 750, 756 (7th Cir. 2014). The Seventh Circuit recognizes that “[c]ommon nuclei of

fact are typically manifest where . . . the defendants have engaged in standardized conduct toward

members of the proposed class by mailing to them allegedly illegal form letters or documents.”

Keele v. Wexler, 149 F.3d 589, 594 (7th Cir. 1998) (citations omitted). Here, each purported class

member’s claim stems from ERC alleged failure to include the identity of the creditor to whom the

debt was owed on its form letter that it mailed. Thus, each class member’s claim will rise or fall on

a determination of the same legal issue: whether ERC’s form letter identified the creditor to whom

the debt was owed.

        Regarding materiality and Volkman’s § 1692g(a)(2) claim, the Seventh Circuit has explicitly

held that § 1692g(a) “does not have an additional materiality requirement, express or implied.”

Janetos, 825 F.3d at 319. “If a letter fails to disclose the required information clearly, it violates the

Act, without further proof of confusion.” Id.

        Materiality is also capable of class-wide resolution without individual inquiry with respect

to Volkman’s § 1692e claim. This is because materiality is determined based on the objective

“unsophisticated consumer” standard that asks “whether a person of modest education and limited

commercial savvy would be likely to be deceived.” McMahon v. LVNV Funding, LLC, 744 F.3d

1010, 1019 (7th Cir. 2014). Extrinsic evidence, such as consumer surveys, to prove consumer

confusion is not necessary “where § 1692g(a)(2) requires a particular disclosure—the name of the

current creditor—and defendants’ letters simply fail to provide it, directly or directly.” Janetos, 825

                                                    6
F.3d at 323. “The recipients of these letters would therefore find themselves obliged to guess who

currently owned the debts in question.” Id.

        ERC also argues that the allegation in Volkman’s complaint that the letter sent by ERC

“makes false, deceptive, and misleading statements concerning the ‘Charges & Fees’ it may collect

regarding the alleged Debt and the amount due,” Compl., ¶ 27, ECF No. 1, is not suitable to class-

wide adjudication because resolution would require individual mini-trials to resolve. While the

specific amount of charges and fees assessed may require individual resolution, the question of

whether ERC collected or implied it could collect charges and fees that it was prohibited from doing

can be addressed on a class-wide basis. Moreover, in his motion for class certification, Volkman

makes no mention of charges and fees, but rather focuses solely on the alleged failure of the letter

to identify the name of the entity to whom the debt is owed. As a result, Rule 23(a)(2)’s

commonality requirement is satisfied.

        The typicality requirement of Rule 23(a)(3) “primarily directs the district court to focus on

whether the named representatives’ claims have the same essential characteristics as the claims of

the class at large.” De La Fuente v. Stokely-Van Camp, Inc., 713 F.2d 225, 232 (7th Cir. 1983).

“A plaintiff’s claim is typical if it arises from the same event or practice or course of conduct that

gives rise to the claims or other class members and his or her claims are based on the same legal

theory.” Id. (citation omitted). Here, typicality is inherent in Volkman’s allegations because the

same allegedly offending form letter mailed by ERC to the purported class members gives rise to

each member’s claim that ERC violated the FDCPA. Accordingly, the typicality requirement is

satisfied.

        Having satisfied the four requirements of Rule 23(a) by a preponderance of the evidence,

Volkman must satisfy at least one of Rule 23(b)’s provisions. In this case, Volkman relies on Rule

                                                  7
23(b)(3), which requires that the court find that “the questions of law or fact common to class

members predominate over any questions affecting only individual members, and that a class action

is superior to other available methods for fairly and efficiently adjudicating the controversy.” Fed

R. Civ. P. 23(b)(3). In deciding this issue, the court should consider “(A) the class members’

interests in individually controlling the prosecution or defense of separate actions; (B) the extent and

nature of any litigation concerning the controversy already begun by or against class members; (C)

the desirability or undesirability of concentrating the litigation of the claims in the particular forum;

and (D) the likely difficulties in managing a class action.” Id.

        “[A] common question predominates over individual claims if ‘a failure of proof on the

common question would end the case’ and the whole case ‘will prevail or fail in unison.’” Bell v.

PNC Bank, Nat. Ass’n, 800 F.3d 360, 378 (7th Cir. 2015) (quoting Amgen, Inc. v. Conn. Retirement

Plans & Trust Funds, 568 U.S. 455, 460 (2013)). ERC argues that a common question does not

predominate because the question of whether the debts are consumer debts, and thus subject to the

requirements of the FDCPA, requires an “individualized inquiry that can only be resolved through

an analysis of facts particular to each purported class member.” Def.’s Resp. at 13, ECF No. 21.

ERC’s collection service agreement with Time Warner Cable, however, states “For Residential

Subscriber Accounts” at the top. ECF No. 26-2. Nor has ERC produced any evidence in support

of its claim that not all of the class member’s debts are consumer debts. Therefore, the court is

convinced that the issue of whether ERC violated the FDCPA by sending template letters to the

purported class without identifying the current creditor of the debt it sought to collect predominates

over any individual questions of the class members, establishing predominance under Rule 23(b).

        As to superiority, the court concludes that a class action is the superior method for

adjudicating the claims in this case. A class action would promote the fair and efficient adjudication

                                                   8
of the issues raised here and would be superior to the large number of individual lawsuits that would

otherwise result given that the alleged injury for each purported class member arises from a form

letter. Volkman has therefore satisfied the superiority component of Rule 23(b)(3).

C.     Motion to Seal

       Volkman requests that Exhibit B appended to the declaration of Philip D. Stern be filed under

seal pursuant to Gen. L.R. 79(d) and the court’s previously entered stipulated protective order. ECF

No. 18. Before sealing any part of the record of a case, the court must make a determination of

good cause. Citizens First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 944 (7th

Cir. 1999). “Documents that affect the disposition of federal litigation are presumptively open to

the public view, even if the litigants strongly prefer secrecy, unless a statute, rule, or privilege

justifies confidentiality.” In re Specht, 622 F.3d 697, 701 (7th Cir. 2010) (citing Baxter Int’l, Inc.

v. Abbott Labs., 297 F.3d 544 (7th Cir. 2002); Union Oil Co. of California v. Leavell, 220 F.3d 562

(7th Cir. 2000)). The records and decisions of the court should be within the public’s view to allow

the public access to the reasoning upon which the judicial decision rests. See Leavell, 220 F.3d at

567.

       Volkman relies solely on the court’s previously entered stipulated protective order and the

fact that the exhibit was designated “limited to case participants” as his grounds for his motion. As

Gen. L.R. 79(d)(3) states, “Any motion to seal must be supported by sufficient facts demonstrating

good cause for withholding the document or material from the public record.” “Absent a sufficient

factual basis demonstrating good cause sufficient to seal the documents or materials, the motion must

be denied . . . .” Id. As Volkman’s motion does not “analyze the applicable legal criteria or contend




                                                  9
that any document contains a protectable trade secret or otherwise legitimately may be kept from

public inspection despite its importance to the resolution of the litigation,” Baxter, 297 F.3d at 546,

the motion will be denied.

                                          CONCLUSION

       Volkman has fulfilled the requirements of Rule 23(a) and Rule 23(b)(3) of the Federal

Rules of Civil Procedure. For the foregoing reasons, Volkman’s motion for class certification

(ECF No. 14) is GRANTED and Volkman’s motion to seal (ECF No. 27) is DENIED. The

following class is hereby certified: All persons with addresses in the State of Wisconsin to whom

Enhanced Recovery Company, LLC mailed an initial written communication to collect a debt

between January 17, 2017 and February 7, 2018, which was not returned as undeliverable, and

which stated “[y]our recently disconnected Time Warner Cable account has been forwarded to us

to assist you in the resolution of your balance due.”

       It is further ordered that counsel of record for Volkman is appointed as class counsel.

Within 30 days of the date of this order, class counsel shall provide the court with a proposed

notice to be provided to potential class members consistent with Federal Rule of Civil Procedure

23(c)(2)(B). Class counsel shall consult with ERC before submitting the proposed notice.

       SO ORDERED this 24th day of October, 2018.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court




                                                  10
